Fourth Court of Appeals
                                           San Antonio, Texas

                                     MEMORANDUM OPINION
                                               No. 04-14-00112-CV

                                          IN RE David RODRIGUEZ

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 26, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 18, 2014, relator David Rodriguez filed a pro se petition for writ of

mandamus. The court has considered relator’s petition for writ of mandamus and is of the opinion

that relator is not entitled to the relief sought. 2 Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).


                                                            PER CURIAM




1
  This proceeding arises out of Cause No. 2010PC2639, styled Maria I. Rodriguez, An Incapacitated Person, pending
in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.
2
  The court notes that relator has filed a previous petition for writ of mandamus in which he also challenged the probate
court’s jurisdiction in the underlying guardianship proceeding. We denied mandamus relief in that proceeding as well.
See In re Rodriguez, No. 04-11-00120-CV, 2011 WL 649491, at *1 (Tex. App.—San Antonio Feb. 23, 2011, orig.
proceeding).